Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (apparatus Claims 1 – 14) in the reply filed on 28 March 2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
Claim 1 is considered invoking a means plus function since the generic placeholder “mixing element” is not modified by sufficient structure. The specification teaches “vibration motor” as sufficient structure on page 5. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claims 2 – 5, 7 – 8, and 10 – 14 depend on Claim 1 and do not provide sufficient structure for “mixing element” either. 
Claim 1 is considered invoking a means plus function since the generic placeholder “activation element” is not modified by sufficient structure. The specification teaches “switch” as sufficient structure on page 4. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claims 2 – 14 depend on Claim 1 and do not provide sufficient structure for “activation element” either. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 4 – 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Korpela (U.S. Patent No. 9,211,513(B1) hereinafter Korpela) in view of Bothers (U.S. Patent No. 5,971,599 hereinafter Bothers).

Regarding Claim 1, Korpela teaches a mixing device (figure 1: handheld shaker assembly 10) comprising: a sleeve that forms an inner space configured to receive a sample container (figure 2: cylindrical holder 12); and a housing associated with the sleeve (figure 2: tubular housing 56); and an activation element, 112f: switch, configured to activate a mixing element when the activation element is triggered (figure 2: actuator 43).  
Korpela is silent on a mixing element, 112f: vibration motor, contained within the housing that is configured to mix liquid contained within the sample container.
Bothers teaches a mixing element, 112f: vibration motor, contained within the housing (Korpela is relied upon for teaching the motor contained within the housing [figure 4: motor 88 inside housing 56]) that is configured to mix liquid contained within the sample container (figure 1: vibrator 84 mixes liquid inside bottle 100).
Korpela and Bothers are analogous in the field of transportable, mobile, and battery powered mixers for liquid cosmetics. It would have been obvious to one skilled in the art before the effective filing date to modify the motor, linkages, and cam shaft of Korpela with the vibration motor of Bothers in order to improve shaker reliability as less moving parts leads to a more reliable mechanical apparatus and lower cost of production.

Regarding Claim 2, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 1, wherein the sleeve is generally cylindrical and configured to receive a generally cylindrical sample container (figure 2: holder 12 is cylindrical and it houses cylindrical container 20).  

Regarding Claim 4, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 1, wherein the housing is provided at a bottom end of the sleeve (figure 2: tubular housing 56 is directly below cylindrical holder 12).  

Regarding Claim 5, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 4, wherein the housing forms an inner bottom surface of the inner space (figure 6: housing 56 forms the bottom wall 22 of holder 12).  

Regarding Claim 6, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 1, wherein Bothers further teaches the mixing element comprises a motor, 112f: vibration motor (figure 1: vibrator 84).

Regarding Claim 7, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 6, wherein Bothers further teaches the motor is a vibration motor (figure 1: vibrator 84).  

Regarding Claim 14, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 1, further comprising a power source contained within the housing that provides power to the mixing element (figure 2: power supply / batteries 53).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Korpela (U.S. Patent No. 9,211,513(B1) hereinafter Korpela) in view of Bothers (U.S. Patent No. 5,971,599 hereinafter Bothers) in further view of Sawyer (U.S. Patent No. 5,399,013 hereinafter Sawyer).

Regarding Claim 3, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 2.
Korpela is silent on the sleeve includes a slot that extends along the length of the sleeve.  
Sawyer teaches the sleeve includes a slot that extends along the length of the sleeve (figure 3: including a container support 16 along with housing 14 leaves a slot between the two structures that is circumferential in nature but also extends along the length of mixer).  
Korpela and Sawyer are analogous in the field of transportable and mobile mixers for liquid cosmetics. It would have been obvious to one skilled in the art before the effective filing date to modify the cylindrical holder of Korpela with a container support that is gapped from the external wall of Sawyer in order to assist in creating a wobbling motion to shake and spin the liquid container to thoroughly and rapidly mix the liquid therein (Sawyer abstract).

Regarding Claim 8, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 6.
Korpela is silent on the motor is a rotary motor configured to spin the sample container.  
Sawyer teaches the motor is a rotary motor (figure 3: rotational drive means 18) configured to spin the sample container (figure 3: liquid container 12).
It would have been obvious to one skilled in the art before the effective filing date to modify the motor, linkages, and cam shaft of Korpela with the rotary motor of Sawyer in order to create a wobbling motion to shake and spin the liquid container to thoroughly and rapidly mix the liquid therein (Sawyer abstract). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Korpela (U.S. Patent No. 9,211,513(B1) hereinafter Korpela) in view of Bothers (U.S. Patent No. 5,971,599 hereinafter Bothers) in further view of Dong (Chinese Patent No. 105903383(A) hereinafter Dong). Utilized google machine translations of the non-english references are attached.

Regarding Claim 9, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 1.
Korpela is silent on the mixing element comprises a spiral torsion spring.  
Dong teaches the mixing element comprises a spiral torsion spring (figure 12: torsion spring 5013 [Dong google machine translation page 6 third paragraph from the bottom]).
Korpela and Dong are analogous in the field of mixing and stirring for viscous liquids used for aesthetic purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the entire motorized mixing element of Korpela with the spiral torsion spring of Dong in order to design a rotary stirring device without need of a motor or power source to save on production costs.

Claims 10 – 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Korpela (U.S. Patent No. 9,211,513(B1) hereinafter Korpela) in view of Bothers (U.S. Patent No. 5,971,599 hereinafter Bothers) in further view of Pedersen et al. (PCT Patent Publication No. WO 2014/190998(A1) hereinafter Pedersen).


Regarding Claim 10, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 1.
Korpela is silent on the activation element is provided within the inner space of the sleeve and wherein the activation element is triggered when the sample container is inserted into the sleeve such that the mixing element is automatically activated when the sample container is received within the sleeve.  
Pedersen teaches the activation element is provided and the activation element is triggered when the sample container is inserted into the sleeve such that the mixing element is automatically activated when the sample container is received within the sleeve ([024]: “Automated mixing apparatus 200 may include sensors, such as pressure sensors or switches, to detect the presen[ce] of reagent container 140”).  
Korpela and Pedersen are analogous in the field mixing and stirring for small samples of liquid via transportable and mobile apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the manual activation switch of Korpela with the pressure sensor / switch of Pedersen to prevent operation of the apparatus when no liquid sample is present. Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the location of the pressure sensor / switch of Korpela in view of Pederson to be inside the inner space of the sleeve in order to best detect the presence of the liquid sample, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding Claim 11, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 1.
Korpela is silent on the mixing device is integrated with the sample container.  
Pedersen teaches the mixing device is integrated with the sample container (abstract: magnetic mixing ball inside liquid container is considered a reading on integrated with the sample container).  
It would have been obvious to one skilled in the art before the effective filing date to modify the entire motorized mixing element of Korpela with the motorized magnet mixing element of Pedersen in order to improve mixing with different shaped and sized magnetic mixing balls as needed (Pedersen [020]).

Regarding Claim 13, Korpela teaches the mixing device (figure 1: handheld shaker assembly 10) of claim 1.
Korpela is silent on a central controller contained within the housing that controls operation of the device.  
Pedersen teaches a central controller contained within the housing that controls operation of the device ([024]: “controller 270 (not shown)” & [025]: “Controller 270 may be integrated within housing 210 of automated mixing apparatus 200”).
It would have been obvious to one skilled in the art before the effective filing date to modify the housing of Korpela with the controller of Pedersen in order to provide additional features as needed such as mixing progress reports, alerts or alarms, and a heating control (Pedersen [026]).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	U.S. 2008/0169043(A1) to Osborne teaches an automated drug delivery preparation apparatus including drive vial handling, venting, and cannula positioning functionality. Regarding Claim 12, Osborne teaches a vial and syringe detection system (figure 20: system 1600) that can detect if a cap on a vial was not removed ([0147]). Osborne is silent on cap removal triggering any sort of mixing action. It is also not obvious to one of ordinary skill in the art how to modify the primary, Korpela, with the teachings of Osbourne.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774